Mr. President, in addressing this central United Nations forum as Minister for Foreign Affairs of Peru, I am pleased to express my Government's satisfaction at your election as President .of the thirty-first session of the General Assembly. Your brilliant professional career in a particularly difficult period for multilateral diplomacy, as well as the perseverance and distinction of your actions in favor of the fundamental interests of the third world and of peace, bode well for a fruitful session, during which I offer you the best efforts of the delegation which I lead.
106.	At the same time, I should like to place on record the gratitude of the Government of Peru for the important and clear-sighted actions which have characterized the term of office of the Secretary-General, Mr. Kurt Waldheim, a period which has seen our Organization reach near universality in its membership and in which serious problems have been faced, problems rooted in a profound alteration of the structure of international relations.
107.	Last year, when the United Nations had been in existence for three decades, attempts were made to assess its historical role. We then participated in the expression of a multiplicity of viewpoints and a rich diversity in emphasis as well as in the assertion of criticism. We thus witnessed how, by expressing our aspirations and pointing out the obstacles to them, we could reach a positive conclusion- of cautious optimism about the international role of the United Nations.
108.	In reaffirming Peru's support for this world Organization, I wish on this occasion to add a word of encouragement regarding our sincere concern about the future responsibility of the United Nations, specially in relation to the need for a change in the political will of the nations of the world in the direction of future collective action for peace.
109.	Today we have fresh in our minds the struggle of peoples which have won their liberation and unity with their blood. Today when the passing away of one of the great leaders of mankind, Chairman Mao Tsetung, provides us with the serenity and the perspective to draw up a precise balance-sheet of the evolution of the world; today when the vain arrogance of racist regimes is being shaken by the attacks of oppressed peoples and the pressure of the universal conscience, the time has come to ask ourselves with humility and above all with realism whether the time has not come to change an archaic and short-sighted mentality which refuses to perceive not only what is inevitable but also the advantages and benefits of the great historical change of our times.
110.	On this occasion Peru reiterates its most genuine desire to participate loyally in the process of true understanding and co-operation and to maintain, within the necessary framework of the review and reform of the unjust structures which still prevail, the most open and fruitful relations with all the peoples of the earth so as to work together in that common task of ensuring for small as well as large, for poor as well as rich, that freedom and justice which today more clearly than ever are an irreplaceable and urgent requirement in the cause of maintaining peace and security, a cause to which this Organization is essentially and fundamentally committed.
111.	It will avail us nothing at this stage for each side to endeavor to reiterate that: in the economic field we have no wish for confrontation. That confrontation which we do not wish to avow but which holds the industrial, commercial and financial world in suspense and which is at the root of the international economic crisis which we are unable to overcome-constitutes the most tangible proof of the interdependence which the new correlation of economic forces, and hence of political, military and strategic power, has brought to light in its full dramatic dimensions. We live in a world so interdependent that the mere rumor of the rise in the price of a single commodity is capable of shaking the foundations of the great industrial Powers, which in turn anticipate the possible repercussions of other adjustments in different sectors of the production of strategic natural resources.
112.	In the process of seeking genuine world understanding which we advocate, we commit our most sincere and positive efforts without reservation, as befits the independent, tranquil and constructive nature of our revolution, which is nationalist, humanist and inspired by the principles of Christianity, respectful of liberty and human rights, committed only to the supreme and abiding interests of its people and to solidarity with other peoples which struggle for the same ideals; ours is a revolution which is not identified with any imported model and which stubbornly defends its conceptual autonomy and its ideological independence; it is a revolution, finally, which on the international level expresses itself through a foreign policy proudly independent and sovereign, deeply Latin American, third-world, non-aligned and avowedly universal.
113.	It appears impossible to calculate the true importance of the contours defining the international context of the past few years. But it is symptomatic that the resulting configuration coincides, in its evolution and nature, with the essence of the work of this forum, with the political function of the United Nations. It shows the appropriateness of shaping this world institution for the future and not the strength of the great Powers, or to foreign policy as a game of influence or a means of coercion.
114.	In line with that reasoning it Is relevant to sketch out certain central aspects of tile agreements of the Fifth Conference of Heads of State or Government of Non- Aligned Countries at Colombo, so brilliantly presided over by the Prime Minister of Sri Lanka, Mrs. Bandaranaike, who has today so clearly explained the agreements arrived at which confirm the common views on the present nature of international relations. The precise reaffirmation of the fundamental principles of non-alignment, through an independent foreign policy, which is the dynamic essence of the movement, means that it is on the basis of free determination, independence and peaceful coexistence principles originally put forward by a small but important group of Latin American, Asian and African countries that the catalytic nucleus of developing countries in the recent phase of international relations is being built today.
115.	I do not believe that I err in underscoring that the Colombo Conference will project above all a legitimate vocation for horizontal co-operation, a profound trend towards collective self-sufficiency, no longer of the members of the non-aligned group alone, but of the third world in its entirety. This paramount task of our countries will play a preponderant role in the future structuring of international relations.
116.	Against that background there are three concrete concepts that could be included within the framework of our debates at this thirty-first session of the General Assembly. The first concept refers to the pressing task of making universal the process of detente set into motion by the super-Powers. But if detente were extended to the third world without first eliminating residual conflicts, that not only would be unrealistic but also could become a cause for growing competition and general risk, instead of a prelude to peace.
117.	Needless to say, the elimination of the sources of tension to which I am referring is not a simple matter. Essentially it involves a historical cycle of adjustment and readjustment of the structure of international relations which are complicated by a state of dependence that is more acute than ever today and subordinates the economic aspirations of the countries of the third world to the so-called priority demands of the established global order. The political essence of the North-South economic confrontation, the polarization of the opposing interests of the developed and under-developed world in respect of the resources of the earth, their distribution and control, condition any final settlement and constitute the second concept to which I have referred.
118.	The third task of this Assembly would thus be the positive projection of the aforementioned definitions- that is to say, the reformulation of the process of detente at the global level and the new political framework of the North-South economic confrontation.
119.	The provisional or preventive character of solutions recently applied to critical questions in international relations is a total departure from the type of approach which we are suggesting and which is rooted in the imperative need to bring into effect a world order based on the complementary nature of the process of effective democratization of international relations and the new international economic order.
120.	The absence of the third world from effective decision-making has produced partial, incomplete emergency measures, particularly in the painful conflicts in the Middle East, Cyprus and South Africa: In each of these cases the absent factor is precisely the indispensable element for a complete solution. I am referring to the lack of consultation of the wishes of oppressed nations.
121.	I believe that it is difficult to harmonize the wills of the developed world and the emerging world in terms of the reformulation of the future political context unless the will to dominate that has been manifest in the political and economic relations between nations for centuries is set aside in advance. A policy which allows institutions so repudiated as apartheid, which attempts to disguise the crudest racism beneath a paternalism which is as repressive as it is counter-productive, can only be the fruit of a distorted view of human values, which we, too, repudiate. It is on the basis of that judgment that our support for the liberation of southern Africa and our constant and definitive rejection of racist practices is derived.
122.	My country supports the efforts recently made in the search for a peaceful solution in southern Africa, efforts in which, under the auspices of great African statesmen -who feel in their flesh and blood that there is an imperative need to find a solution to this tragic situation-we are pleased to note that distinguished European personalities and the United States Secretary of State personally are participating. Like everyone present here, we hope that these efforts will soon prove fruitful. I must add that in our view no solution can be definitive unless it takes into account the rights of oppressed majorities -that is to say, unless it contributes to the attainment of the legitimate aspirations of African peoples, aspirations which Peru has the honor to defend.
123.	The Economic Declaration of the Colombo Conference [A/31/197, annex II] sets forth a program for mutual co-operation which represents a step forward in the efforts to enabling developing countries to attain well- being.
124.	The recovery of basic resources, the just pricing of those resources, and the constant and level-headed defense of our economic activity require co-operation among developing countries, not only in respect of raw materials but also in order to lay the groundwork for their just participation in the monetary and financial design of the future world economic system.
125.	The shift in the balance-of-payments problem of the bulk of the third world, the alarming indebtedness, unemployment and recession in our economies are now added to the grave problems facing many independent regimes in the under-developed world. While that is occurring, we have witnessed the truncated dialog that took place at the fourth session of UNCTAD in Nairobi, as well as the impasse which arose as the Conference on International Economic Co-operation in Paris.

126.	In a word, we realize that, side by side with an experiment in horizontal co-operation, ambitious in its dimensions, an economic crisis of enormous and unforeseeable effects persists, one against which there is no wish to apply structural solutions capable of mobilizing the vast resources of our peoples.
127.	Against this background, at its test session the Third United Nations Conference of the Law of the Sea has achieved little that was fruitful in tangible terms. In part this can be attributed to the fact that it was convened prematurely, when political circumstances were hardly propitious for negotiations. The problems facing the Conference are very difficult, especially as regards the sea-bed beyond national jurisdiction, an area which happens to provide an opportunity for the concrete application of the principles of the new international economic order. For this purpose, however, it is indispensable that the developed countries approach the question of the sea in that context so that we can progress and reach an agreement at an early date.
128.	In putting forward general guidelines for international action emanating from a conception based on honesty and equity of treatment, I must confess that precisely for this reason the Government of my country finds it difficult to understand recent interpretations by various sectors which distort the essence of our political process and therefore jeopardize the exercise of responsible international opinion. I say this because I find these simplistic interpretations of Peruvian reality particularly inexplicable at the very time when my Government is setting out to implement a policy which lays down the pragmatic character of its actions on the basis of continuous consultation and dialog, consultation which only at the national level can give us a true measure of the actions we are taking. I say "at the national level" because, the measures we adopt being Peruvian measures for a strictly Peruvian problem, certain distorted interpretations in the international arena can hardly be helpful.
129.	I believe it is the unwavering duty of the Government of Peru to analyze and evaluate the trajectory and methodology which has been applied for eight years in an atmosphere of peace and profound human tolerance and has been aimed at achieving revolutionary objectives which remain unalterable.
130.	If that analysis and evaluation, which are the clearest expressions of the humanist meaning of our revolution, are interpreted otherwise, they will be of little help for the pragmatism we seek at this phase of the Peruvian revolution coinciding with the development needs of our country in an atmosphere of peace and harmony.
131.	I am convinced that world public opinion will find it possible to grant my country, which is imbued with a deep sense of responsibility and solidarity, an objective appraisal and more just treatment, particularly when, as is now the case in other countries, we are suffering a grave economic crisis the overcoming of which requires serious internal sacrifices and the broadest possible international co-operation.
132.	Latin America has not only contributed to the strengthening of self-determination and non-intervention as basic principles of international relations; when it faced obstacles to the consolidation of its republican personality, it confronted incessant threats from the centers of power to the juridical rationale of its incipient nationalism. Through this long experience of national struggle and affirmation Latin American countries have been able to combine their varied internal and diplomatic resources. They have made key changes in internal power relationships. They have produced models for development of different types and have assumed a cultural mix which identifies us with our particular nature within the context of the third world.
133.	In this long process of national formation in Latin America we see a liberating dynamism which is presented with the very first moments of national identity. It started three years ago, and at that time a dynamic current of social reform was unleashed, a current which has already achieved marked influence. I have in mind the gradual control and management of natural resources, the systematic defense of sovereignty over those resources, the preparation and adjustment of our different development processes to a preferential concern for social justice.
134.	Externally, the Latin American republics have impressed a creative sense upon the process of their national formation. We have promoted this since the very beginning of our republican era 150 years ago. We have laid the foundations for a single nationality through the ideals of liberty and unity which inspired our liberators.
135.	This very year we are celebrating the one hundred and fiftieth anniversary of the Amphictyonic Congress of Panama, an early diplomatic event sponsored by Peru in which the vocation of Latin America for unity was manifested, and we established a precedent for a world conclave. It seems just and timely, therefore, that Latin America and the brother countries of the third world should turn their eyes to Panama and offer it their solidarity and support in its efforts to gain sovereign control of the Canal Zone, an anachronistic vestige and an obstacle to an understanding between the collective personality of Latin America and of North America.
136.	In the present circumstances Peru thought it essential to stress its efforts to meet the desire for unity in Latin America and institutional models through which those purposes can best and more concretely be fulfilled.
137.	The fulfillment of both conditions has so far made possible the vitality and vigor of the Andean Group and, in a wider context, the promising establishment of the Latin American Economic System, to which, as in the case of the Congress of Panama 150 years ago, Peru gave its full support, as it would in regard to all effective efforts at integration in Latin America.
138.	Nevertheless, the mere existence of these institutional arrangements does not in itself guarantee fulfillment of the aims which constitute their raison d'etre, as the destiny of the regional organizations will ultimately depend upon the unshakable will of their Governments and their commitment to one of the earliest ideals of Latin America integration.

139.	In the case of Peru, the historical commitment to the cause of integration, from its closest and most intimate sphere, the Andean context, determines an obligation, to enrich it permanently through joint action with our neighbors, who share the Bolivarisn ideal of integration and the depth and wealth of aims on which the Cartagena Agreement  was founded.
140.	Latin America's historical participation in international affairs has led it to make a particularly constant contribution to the treatment of key United Nations issues. I am referring to, among others, the economic issues, the regime of the oceans and the disarmament and denuclearization formula, tasks within which Latin American thinking has played and continues to play a major role.
141.	The notion of dependency as a conditioning factor of under-development leads us to a widely operative language in international economic forums and constitutes the very same structural link which Latin American countries have been defining in explaining the present economic crisis. Secondly, the legal system of three Latin American countries on the Pacific defending their sovereignty over the sea up to a 200-mile limit has become a substantial element of any solution to the problem of the law of the sea. Lastly, from the denuclearization of Latin America, established by the Treaty of Tlatelolco,  to the proliferation of zones of peace, Latin America is one in steadfast safeguard and defense against the nuclear threat of the Powers.
142.	The international commitment of the Revolutionary Government of Peru is, in the present phase, identified with the renovating, profoundly Latin American conception of the international status quo. The independent foreign policy of Peru, which has earned it notable solidarity and support, is based on a deep respect for the sovereignty and self-determination of peoples, as well as on the conviction that, parallel with the development of our own nationalities a personality is shaping itself of which all the many Latin American nations partake. That awareness of, and hope for, our common historical destiny arises from our own experience, at times frustrating but always rich, that leads us to favor unity, intercommunication and world peace, to which Peru has lent, and will continue to lend, its unwavering support within the framework of its solidarity with the third world in the constant quest for a better, more just future.
